      Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
______________________________________________________________________________

John C. Huddleston,                 *
                                    *
      Plaintiff,                    *
                                    *
v.                                  *     No.     3:19-cv-536-CWR-LRA
                                                 ___________________________
                                    *     Jury Demanded
Megan J. Brennan,                   *
      Postmaster General,           *
                                    *
      Defendant.                    *
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COMES NOW Plaintiff John Huddleston (hereinafter referred to as “Mr. Huddleston” or

“Plaintiff”), by and through counsel, and for his Complaint against Defendant Postmaster

General Megan J. Brennan states as follows:

                               NATURE OF THE COMPLAINT


   1. Mr. Huddleston brings this case for harassment and hostile work environment based on

       his race, sex, and age, and for retaliation for engaging in protected activity.

   2. Through its discriminatory conduct, Defendant violated Title VII of the Civil Rights Act

       of 1964, 42 U.S.C. § 2000(e), and the Age Discrimination in Employment Act of 1967,

       29 U.S.C. § 623.

   3. The U.S. Postal Service issued a Final Agency Decision (“FAD”) on May 3, 2019. Mr.

       Huddleston, through his attorney received the U.S Postal Service’s FAD on May 10,

       2019.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 2 of 10



4. As required under 29 C.F. R. § 1614.407(a), Mr. Huddleston brings this Complaint

   within 90 days of receipt of the U.S. Postal Service’s FAD, seeking relief from

   Defendant’s ongoing harassment, discrimination and retaliation.


                                           PARTIES


5. Plaintiff John C. Huddleston is an adult resident of Raymond, Hinds County, Mississippi.

6. Defendant conducts business in this judicial district.

7. At all times relevant to this Complaint, Plaintiff and Defendant had an

   employee/employer relationship as contemplated in Title VII and the ADEA.


                               JURISDICTION AND VENUE


8. This Court has subject matter jurisdiction over this matter pursuant to 26 C.F.R. §

   1614.407(a) and because Plaintiff’s claims raise federal questions.

9. Personal jurisdiction and venue are proper in this Court because Defendant may be found

   in this Judicial District, conducts business in this Judicial District, and the facts and

   circumstances which gave rise to the causes of action contained in this Complaint arose

   occurred in Hinds County, Mississippi, in this Judicial District.


                              FACTUAL BACKGROUND


10. Mr. Huddleston is male and three-quarters to seven-eighths Native American and one-

   eighth to one-quarter Anglo Saxon/White.

11. Mr. Huddleston was born October 20, 1967 and was fifty years old at the time of the

   events at issue in this case.

12. Mr. Huddleston has worked for U.S. Postal Service since November 2015.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 3 of 10



13. Mr. Huddleston’s position with the U.S. Postal Service, at all times pertinent to his

   Complaint, was Sales & Services/Distribution Associate (SSDA) at the Clinton,

   Mississippi Post Office, performing a variety of clerical duties in mail processing and

   retail/customer services to support day-to-day operations of the Post Office.

14. Throughout the time of his employment with the U.S. Postal Service, Mr. Huddleston has

   endured countless instances of race, gender, and age-based retaliation, harassment,

   disparagement and abuse by his supervisors and co-workers.

15. Since March 11, 2018, and before, Mr. Huddleston has frequently been abandoned by his

   supervisors while working the Post Office customer service window, leaving him to work

   the window operation alone on a daily basis for extended periods of up to seven hours,

   while other employees shirked their duties and chatted on their personal phones.

16. Since March 11, 2018, and before, Post Office management has ignored or failed to

   follow through on serious safety concerns raised by Mr. Huddleston.

17. Since March 11, 2018, and before, Post Office management disclosed and discussed Mr.

   Huddleston’s personal information with his co-workers.

18. Since March 11, 2018, and before, post office management harassed Mr. Huddleston by

   calling him back to the office after he left for the day to correct minor work errors.

19. Since March 11, 2018, and before, Mr. Huddleston’s co-workers subjected him to a

   hostile work environment by calling him names, ridiculing him, and ignoring him.

20. When Mr. Huddleston reported the harassment by his co-workers, Post Office

   management took no remedial action.

21. On or around May 8, 2018, post office management held Mr. Huddleston responsible and

   reprimanded him for another employee’s failure to perform that employee’s job.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 4 of 10



22. On or around May 9, 2018, Post Office management isolated Mr. Huddleston,

   intimidated him, blocked his departure, bullied, and cursed at him within hearing of

   postal customers.

23. Younger employees, otherwise situated similarly to Mr. Huddleston, were not subjected

   to the kind of harassment, disparagement, abuse, and excessive scrutiny of their work as

   Mr. Huddleston.

24. Female employees, otherwise situated similarly Mr. Huddleston, were not subjected to

   the kind of harassment, disparagement, abuse, and excessive scrutiny of their work as Mr.

   Huddleston.

25. Employees who had not brought EEO complaints against management or engaged in

   other protected activity were not subjected to the kind of harassment, disparagement,

   abuse, and excessive scrutiny of their work as Mr. Huddleston.

26. Mr. Huddleston has filed numerous complaints of discriminatory harassment since 2016.

27. Most recently, Mr. Huddleston filed a complaint of discrimination with the U.S. Postal

   Service, Equal Employment Opportunity office on June 4, 2018 and the agency issued a

   Final Agency Decision on May 3, 2019.


                                          COUNT I

                   DISCRIMINATION BASED ON RACE
                           IN VIOLATION OF
    TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C § 2000(e), et seq.

28. Mr. Huddleston incorporates by reference the allegations contained in paragraphs 1-27 of

   his Complaint as though they were fully set forth herein.

29. Title VII of the Civil Rights Act of 1964 prohibits discrimination based on race and color.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 5 of 10



30. Mr. Huddleston is Caucasian and is protected under Title VII from racial discrimination

   under the same standards as applied to racial minorities.

31. Defendant subjected Mr. Huddleston to discrimination based on his race, in violation of

   Title VII.

32. As the result of his race, Mr. Huddleston was adversely affected by Defendants’ actions

   and treated less favorably than similarly situated individuals including abandoning him

   alone at the customer service window, holding him responsible for the conduct of another

   employee, disclosing his personal information to others, publicly humiliating him, and

   condoning the hostile conduct toward Mr. Huddleston by co-workers.

33. Mr. Huddleston sustained substantial monetary and non-monetary damages as a result of

   Defendant's illegal conduct, and Mr. Huddleston demands such legal and equitable relief

   as will effectuate the purposes of Title VII, including but not limited to, the following:

       a. Compensatory damages;
       b. Punitive damages;
       c. Costs and attorney’s fees;
       d. Appropriate affirmative action;
       e. Equitable relief;
       f. Any other relief that this Court deems just and equitable.

                                         COUNT II

                  DISCRIMINATION BASED ON GENDER
                           IN VIOLATION OF
    TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C § 2000(e), et seq.

34. Mr. Huddleston incorporates by reference the allegations contained in paragraphs 1-32 of

   his Complaint as though they were fully set forth herein.

35. Title VII of the Civil Rights Act of 1964 prohibits discrimination based on sex or gender.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 6 of 10



36. Defendant subjected Mr. Huddleston to discrimination based on his sex or gender, in

   violation of Title VII.

37. As the result of his gender, Mr. Huddleston was adversely affected by Defendants’

   actions and treated less favorably than similarly situated individuals including

   abandoning him alone at the customer service window, holding him responsible for the

   conduct of another employee, disclosing his personal information to others, publicly

   humiliating him, and condoning the hostile conduct toward Mr. Huddleston by co-

   workers.

38. Mr. Huddleston sustained substantial monetary and non-monetary damages as a result of

   Defendant's illegal conduct, and Mr. Huddleston demands such legal and equitable relief

   as will effectuate the purposes of Title VII, including but not limited to, the following:

       a. Compensatory damages;
       b. Punitive damages;
       c. Costs and attorney’s fees;
       d. Appropriate affirmative action;
       e. Equitable relief;
       f. Any other relief that this Court deems just and equitable.


                                         COUNT III

                                TITLE VII RETALIATION


39. Mr. Huddleston incorporates by reference the allegations contained in paragraphs 1-36 of

   his Complaint as though they were fully set forth herein.

40. Title VII prohibits employers from retaliating against employees for engaging in

   activities protected by Title VII, such as reporting illegal discrimination.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 7 of 10



41. Mr. Huddleston’s supervisors at the U.S. Postal Service knew that Mr. Huddleston

   engaged in protected activity by reporting discriminatory harassment to the EEO office

   when the complaints were forwarded to the supervisors for response as part of the

   investigative process.

42. As the result of his participation in EEO proceedings against Defendant, Mr. Huddleston

   was adversely affected by Defendants’ actions and treated less favorably than similarly

   situated individuals including abandoning him alone at the customer service window,

   holding him responsible for the conduct of another employee, disclosing his personal

   information to others, publicly humiliating him, and condoning the hostile conduct

   toward Mr. Huddleston by co-workers.

43. Mr. Huddleston sustained substantial monetary and non-monetary damages as a result of

   Defendant's illegal conduct, and Mr. Huddleston demands such legal and equitable relief

   as will effectuate the purposes of Title VII, including but not limited to, the following:

       a. Compensatory damages;
       b. Punitive damages;
       c. Costs and attorney’s fees;
       d. Appropriate affirmative action;
       e. Equitable relief;
       f. Any other relief that this Court deems just and equitable.

                                       COUNT IV

                  DISCRIMINATION BASED ON AGE
                         IN VIOLATION OF
    AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29 U.S.C. § 263


44. Mr. Huddleston incorporates by reference the allegations contained in paragraphs 1-41 of

   his Complaint as though they were fully set forth herein.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 8 of 10



45. The Age Discrimination in Employment Act of 1977 (ADEA) (29 U.S.C. 621), prohibits

   discrimination in employment based on age.

46. Because Mr. Huddleston was fifty years old at the time of the events complained of

   herein, he is a member of the class protected by the ADEA.

47. Defendant subjected Mr. Huddleston to discrimination based on his age, in violation of

   the ADEA.

48. As the result of his age, Mr. Huddleston was adversely affected by Defendants’ actions

   and treated less favorably than similarly situated individuals including abandoning him

   alone at the customer service window, holding him responsible for the conduct of another

   employee, disclosing his personal information to others, publicly humiliating him, and

   condoning the hostile conduct toward Mr. Huddleston by co-workers.

49. Mr. Huddleston sustained substantial monetary and non-monetary damages as a result of

   Defendant's illegal conduct, and Mr. Huddleston demands such legal and equitable relief

   as will effectuate the purposes of ADEA, including but not limited to, the following:

       a. Liquidated damages;
       b. Costs and attorney’s fees;
       c. Appropriate affirmative action;
       d. Any other relief that this Court deems just and equitable.


                                       COUNT V

                                 ADEA RETALIATION

50. Mr. Huddleston incorporates by reference the allegations contained in paragraphs 1-47 of

   his Complaint as though they were fully set forth herein.
  Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 9 of 10



51. The Age Discrimination in Employment Act of 1967 prohibits employers from

   retaliating against employees because of their participation in proceedings under the Act,

   such as reporting illegal discrimination in EEO proceedings.

52. Mr. Huddleston’s supervisors at the U.S. Postal Service knew that Mr. Huddleston

   engaged in protected activity by reporting discriminatory harassment to the EEO office

   when the complaints were forwarded to the supervisors for response as part of the

   investigative process.

53. As the result of his participation in EEO proceedings against Defendant, Mr. Huddleston

   was adversely affected by Defendants’ actions and treated less favorably than similarly

   situated individuals including abandoning him alone at the customer service window,

   holding him responsible for the conduct of another employee, disclosing his personal

   information to others, publicly humiliating him, and condoning the hostile conduct

   toward Mr. Huddleston by co-workers.

54. Mr. Huddleston sustained substantial monetary and non-monetary damages as a result of

   Defendant's illegal conduct, and Mr. Huddleston demands such legal and equitable relief

   as will effectuate the purposes of the ADEA, including but not limited to, the following:

       a. Liquidated damages;
       b. Costs and attorney’s fees;
       c. Appropriate affirmative action;
       d. Any other relief that this Court deems just and equitable.


                               PRAYER FOR RELIEF


   WHEREFORE, Plaintiff prays for relief as follows:
      Case 3:19-cv-00536-CWR-LRA Document 1 Filed 08/01/19 Page 10 of 10



        1.      An award of compensatory damages, including emotional pain, suffering,

                inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary

                losses in an amount to be determined at trial;

        2.      An award of punitive damages;

        3.      An award of liquidated damages;

        4.      Costs and expenses of this action incurred Plaintiff, including reasonable

                attorneys’ fees and expert fees;

        5.      Pre-Judgment and post-Judgment interest, as provided by law; and

        6.      Any and all such other and further legal and equitable relief as this Court deems

                necessary, just, and proper.



                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.


Dated: August 1, 2019                              Respectfully submitted,


                                                   s/ Bailey H. Dorsey

                                                   Bailey H. Dorsey, MS Bar No. 105224
                                                   Philip E. Oliphant, TN Bar No. 025990
                                                   Pro Hac Vice to be submitted
                                                   THE CRONE LAW FIRM, PLC
                                                   88 Union Avenue, 14th Floor
                                                   Memphis, TN 38103
                                                   901.737.7740 (voice)
                                                   901.474.7959 (voice)
                                                   901.474.7926 (fax)
                                                   bdorsey@cronelawfirmplc.com
                                                   poliphant@ cronelawfirmplc.com

                                                   Attorneys for Plaintiff
